Curia, per Richardson, J.
This court concurs in the reasoning of the City Judge upon the lease and the application of the corporate seal; and the jury have found a verdict well supported by the evidence upon the contract for rent. The house was rented for a certain sum, as it stood, and with the knowledge that it was out of repair. Such a lessee had no right to put it in better order at the expense of the lessor. Tenants have no such right, unless by express contract. But in this case the contract was express, to return the premises in the order in which they were when received; which means, that the usual wear and tear or decay fell upon the lessee by the contract. How then could the tenant expect to improve the premises to the debit of the landlord 1 As to the objection, that it does not appear that the common seal of the City Council was applied to the contract. The usual practice is, to prove the identity of the corporate seal by a witness acquainted with its impression. 1 Phil. Ev. 380. But in this case, the lease being proved by the subscribing witness, without objection, and purporting to be attested by the Mayor and common seal, there was evidence to lay the case before the jury, and no negative evidence being adduced by the defendant, the verdict must be supported against this mere technical objection.
O’Nealu, Evans, ButleR, Wardlaw and Frost, JJ. concurred.